Title: To Thomas Jefferson from Robert Patterson, 8 June 1801
From: Patterson, Robert
To: Jefferson, Thomas


               Sir
               Philada. June 8th. 1801
             
               Relying on your known goodness—I have taken the liberty of thus introducing the bearer, Mr. John Woodside, who wishes for this opportunity of paying you his personal homage and respects.—
               He is a man of the strictest integrity, & most exemplary morals— was an officer, and served with great reputation, in the Pennsylvania line, during our revolutionary war—Has now for many years been a clerk in one of the public offices in the Treasury department—and has never ceased to be a decided and active Republican; notwithstanding that a simple regard to his own interest would frequently have dictated a contrary conduct.
               I am Sir, with the highest, respect & esteem Your Most obedt. Servant
               
                  
                     Rt. Patterson
                  
               
            